Per Curiam.
This matter is before the court on a rule to show cause why a peremptory or alternative writ of mandamus should not issue to compel the building inspector of Montclair to issue a permit for the erection of an apartment-honse on property known as the Mountain House site.
The building as designed will be of fireproof construction, and contemplates the housing of thirty-four families. The main building will be eight stories in height with a tower extending two stories higher.
Application for the permit was made December 2d, 1925, and the permit refused December 21st, 1925, upon the ground that the plans did not comply with chapter 16, section 1 of “An ordinance to supplement an ordinance entitled ‘An ordinance to regulate and control the inspection, construction, alteration and repair of buildings in the town of Montclair,’ ” adopted December 27th, 1921, which supplemental ordinance was adopted June 10th, 1924.
This section of the ordinance referred to provides that every building to be used as an apartment-house designed to house more than six families shall not exceed three living stories in height and shall he fireproof construction.
We feel that it is not necessary for us to pass upon the questions raised under this rule to show cause further than to say that the case presented is such as canses us to conclude that an alternative writ of mandamus he awarded and may issue upon a proper rule being entered.